Exhibit 10.12

FISCAL 2016/2017/2018 ANNUAL INCENTIVE BONUS PLAN SUMMARY

The Company’s named executive officers are: Ralph T. Finkenbrink, President and
Chief Executive Officer; Kevin D. Bates, Senior Vice President of Branch
Operations; and Katie L. MacGillivary, Vice President of Finance, Chief
Financial Officer and Corporate Secretary. The Company establishes annual
incentive bonus programs for its named executive officers. The annual incentive
bonus programs for the fiscal year ending March 31, 2018 (“Fiscal 2018”) have
not been established as of the date of filing of the Annual Report on Form 10-K
for the fiscal year ended March 31, 2017, but they are expected to be in place
by the time of filing the Proxy Statement and Information Statement relating to
the 2017 Annual General Meeting of Shareholders. Set forth below is a summary of
the principal terms of such annual incentive bonus programs for the fiscal year
ended March 31, 2016 (“Fiscal 2016”) and the fiscal year ended March 31, 2017
(“Fiscal 2017”):

Fiscal 2016

Discretionary Cash Bonuses. In addition to his or her annual base salary, each
of Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary was entitled to receive cash
bonuses for Fiscal 2016 at the discretion of the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee awarded cash bonuses
for Fiscal 2016 of $32,500, $25,000 and $17,500 to Mr. Finkenbrink, Mr. Bates
and Ms. MacGillivary, respectively. In determining such bonuses, the
Compensation Committee considered various factors it deemed appropriate, such as
(without limitation) profitability, portfolio growth, branch expansion, and
competitive circumstances.

Fiscal 2017

Discretionary Cash Bonuses. In addition to his or her annual base salary, each
of Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary was entitled to receive cash
bonuses for Fiscal 2017 at the discretion of the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee chose not to award any
discretionary cash bonuses.

Equity Awards. The Company’s current Named Executive Officers received the
following equity awards under the Equity Plan as part of the Fiscal 2017
incentive bonus program noted in the Proxy Statement and Information Statement
relating to the 2016 Annual General Meeting of Shareholders:

 

Executive Officer

   Time Vested
Restricted Stock*      Performance Unit Restricted
Stock**  

Ralph T. Finkenbrink

     11,704        5,194  

Kevin D. Bates

     6,367        2,825  

Katie L. MacGillivary

     4,682        2,077  

 

 

* These awards were granted on July 12, 2016 and will vest on March 31, 2019.



--------------------------------------------------------------------------------

** These awards relate to the measurement period ending March 31, 2017, and will
vest on March 31, 2019.

Performance Cash Bonuses. In addition to his or her annual base salary, each of
Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary was entitled to receive cash
bonuses for Fiscal 2017 based up on the Performance component of the Executive
Compensation Plan noted in the Proxy Statement and Information Statement
relating to the 2016 Annual General Meeting of Shareholders. The executives were
awarded performance cash bonuses for Fiscal 2017 of $29,898, $14,422 and $10,816
to Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary, respectively.

 

2